DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitations “further comprising a heat exchange disposed in the fuel gas outlet chamber.” This is unclear as the term states: “a heat exchange” as “a heat exchange” has already been claimed in claim 1, which claim 10 depends. The claim should read “the heat exchange” if it is meant to be a single structure with multiple inlets and outlets i.e. for the fuel gas and the oxidant-containing gas. Alternatively, if the claim is meant to be “a heat exchanger” as the introduction of another heat exchanger. The examiner would recommend the claim stating “a second heat exchanger” so as to differentiate from the first and previously mentioned heat exchange. Thus, the claim is unclear and may also be subject to lack of antecedent basis. Further clarification is required. Claim 11 depends on claim 10 and thus is also rejected. Additionally, given the ambiguity of claim 10 it is unclear what “the heat exchange” in claim 11 is referencing. Therefore, please also review claim 11 after amendments to claim 10. 
Claims 15 and 16 recite the limitation “fuel inlet and outlet manifolds” however, claims 15 and 16 depend on claim 13 where only “a fuel inlet” or “a fuel outlet manifold” is required. The examiner is unsure if the “and” is meant to be an “or” for consistency with the which the claims depend or if the claim was meant to state “at least one of” as recited in claim 14 or if the claim was meant to positively recite both the inlet and the outlet manifolds. If the claim was meant to recite both of the inlet and outlet manifolds the claim should state something along of the lines of further comprising both the… or similar claim language.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 12 and 18-20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Ono.
As to claim 1, Ono discloses an apparatus (figures 1-10 #1, fuel module, [0091], discussed throughout), comprising: a housing (figures 1-10 #10, casing, [0091] discussed throughout); a plurality of electrochemical devices disposed within the housing (figures 1-10, the electrochemical devices can be either the fuel cell stacks #80, [0105]; or the individual fuel cells #81, [0126], both options read on the instant claimed invention and are discussed throughout the prior art); and a heat exchanger disposed within the housing and faced with an oxidant-containing gas outlet surface of at least one of the plurality of electrochemical devices (figures 1-10, #22 is the reaction gas supply tube, [0096], this is where the reaction gas enters the apparatus; #33 is the waste gas discharge tube, [0093]; this is where the waste gas leaves after being used by the fuel cells; figures 3, 5A, 5B, 6 show the reaction gas coming in the sides, going around the outside of the case (part of the heat exchanger), to the fuel cells, then to the interior portion of the outside of the case (part of the heat exchanger) after being used; [0032] discusses the reaction gas being an oxidant containing gas; this process is discussed throughout).  
As to claim 2, Ono discloses wherein, wherein the plurality of electrochemical devices comprise a first and second electrochemical device (figures 1-10, the electrochemical devices can be either the fuel cell stacks #80, [0105]; or the individual fuel cells #81, [0126], both options read on the instant claimed invention and are discussed throughout the prior art), and wherein the heat exchanger is faced with an oxidant-containing gas outlet surface of the first electrochemical device and an oxidant-containing gas outlet surface of the second electrochemical device (figures 1-10 and discussed throughout, all of the waste gas goes through the defined heat exchangers thus both electrochemical devices). 
As to claim 3, Ono discloses wherein, further comprising an oxidant-containing gas outlet chamber enclosed in the housing, wherein the oxidant-containing gas outlet chamber is in fluid communication with the first and second electrochemical devices, and wherein the heat exchanger is disposed within the oxidant-containing gas outlet chamber (figures 1-10, the defined heat exchange is in the desired location, the flow paths show the fluid communication, thus the instant claimed limitations are meet). 
As to claim 4, Ono discloses wherein, the oxidant-containing gas outlet chamber is disposed on one side of the first and second electrochemical devices (figures 2, 3 and 6; the outlet chamber can be either #33, or the outlet chamber can be the location of the waste gas after being used within the fuel cells which is different for figures 3 and 6, however, both can read on the claim). 
As to claim 5, Ono discloses wherein, wherein the oxidant-containing gas outlet chamber is disposed between the first and second electrochemical devices (figure 3, the location of the waste gas after leaving the fuel cells is between both of the electrochemical devices). 
As to claim 6, Ono discloses wherein, wherein the plurality of electrochemical devices are arranged in a grid, and wherein the oxidant-containing gas outlet chamber is a central oxidant-containing gas outlet chamber in fluid communication with at least 4 electrochemical devices including the first and second electrochemical devices (figure 3, the oxidant containing gas chamber is between the fuel cells, and taking #81 as the electrochemical devices there are at least 4 and in a grid like pattern). 
As to claim 7, Ono discloses wherein, further comprising: a fuel gas outlet chamber disposed between and in fluid communication with the first and second electrochemical device (figure 3, the waste gas would contain the wasted oxidant gas and fuel gas,). 
As to claim 8, Ono discloses wherein, further comprising: an oxidant-containing gas inlet chamber in fluid communication with the first and second electrochemical devices (figures 1-10, #22 or the flow path till the oxidant gas reached the fuel cells; discussed throughout). 
As to claim 12, Ono discloses wherein, wherein the heat exchanger comprises a reformer, a vaporizer, or a combination thereof (figures 1-10 #71, [0105], discussed throughout). 
As to claim 18, Ono discloses wherein, the electrochemical device comprises a stack of solid oxide fuel cells, a battery, or a solid oxide electrolyzer cell (figures 1-10 #80 and #81, [0129]; and discussed throughout).  
As to claim 19, Ono discloses wherein, the heat exchanger includes a surface area that is directly exposed to the oxygen-containing gas outlet surface, wherein the surface area is at least 25% of a total area of the oxygen-containing gas outlet surface (figures 1-10; also see MPEP 2112.01).  
As to claim 20, Ono discloses wherein, the at least one of the plurality of electrochemical devices comprises at least one gas channel extending between the oxygen-containing gas outlet surface and an opposite oxygen-containing gas inlet surface, wherein the heat exchanger is exposed to a gas outflow end of the at least one gas channel (figures 1-10, #44, [0102], discussed throughout). 
Claims 1 and 13-16 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Ogawa (US 2006/0131008).
As to claim 1, Ogawa discloses an apparatus (figure 1 #10, [0032], discussed throughout), comprising: a housing (figure 1 #86a and #86b, [0047], discussed throughout); a plurality of electrochemical devices disposed within the housing (figure 1 and 6 #12 specifically #26 are the electrochemical devices, [0032], [0035] and discussed throughout); and a heat exchanger disposed within the housing and faced with an oxidant-containing gas outlet surface of at least one of the plurality of electrochemical devices (figures 1 and 6 #14, [0033] and discussed throughout). 
As to claim 13, Ogawa discloses further comprising: a fuel gas inlet manifold attached to at least one of the plurality of electrochemical devices, wherein the fuel gas inlet manifold contains a fuel gas inlet chamber in fluid communication with the at least one electrochemical device; a fuel gas outlet manifold attached to at least one of the plurality of electrochemical devices, wherein the fuel gas outlet manifold contains a fuel gas outlet chamber in fluid communication with the at least one electrochemical device; or a combination thereof (figure 6 #43, #48, #30, [0037]-[0041], discussed throughout). 
As to claim 14, Ogawa discloses wherein, at least one of the fuel gas inlet and outlet manifolds comprises a recess configured to receive the at least one of the plurality of electrochemical devices (figure 6 #43, #48, #30, [0037]-[0041], discussed throughout). 
As to claim 15, Ogawa discloses wherein, the fuel gas inlet and outlet manifolds are attached via compression (figure 1 #119, #118 #70b, [0045]-[0054], discussed throughout). 
As to claim 16, Ogawa discloses wherein, the fuel gas inlet and outlet manifolds are external to the plurality of electrochemical devices (figure 6 #43, #48, #30, [0037]-[0041], and figure 6 #26, [0035], discussed throughout). 
Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Hickey (US 2018/0331385).
As to claim 1, Hickey discloses an apparatus (figure 1 #100, [0024], discussed throughout), comprising: a housing (figure 1 #108, [0024], discussed throughout); a plurality of electrochemical devices disposed within the housing (figures 1 #102 and #104, [0027], discussed throughout); and a heat exchanger disposed within the housing and faced with an oxidant-containing gas outlet surface of at least one of the plurality of electrochemical devices (figures 1-4 #512 and #514; [0038], discussed throughout). 
As to claim 9, Hickey discloses wherein, heat exchanger comprises a first branch and a second branch extending in opposite directions, wherein the first branch is coupled to a first oxidant-containing gas inlet chamber in fluid communication with the first electrochemical device, and the second branch is coupled to a second oxidant-containing gas inlet chamber in fluid communication with the second electrochemical device (figures 1-4, the electrochemical devices can be seen in figure 3 #130 and #132, the branches can be seen as #341, there are two branches; this can also be seen in figures 1 and 4 the branches being of #106 the conduit spine; this is discussed throughout). 
Allowable Subject Matter
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724